Title: From Thomas Jefferson to James Ogilvie, 23 June 1806
From: Jefferson, Thomas
To: Ogilvie, James


                        
                            Dear Sir
                            
                            Washington June 23. 06.
                        
                        As mr Randolph might possibly be from home, & the inclosed in that case be opened by my daughter, I have
                            taken the liberty of putting it under your cover with a request to put it into his own hands. the subject of it is perhaps
                            unknown to my daughter, & may as well continue so. it’s object is to induce mr Randolph to act with coolness & an
                            attention to his situation in this unhappy affair between him & J.R. which the newspapers are endeavoring to revive. it
                            is not inclination in any body, but a fear of the opinion of the world which leads men to the absurd & immoral decision
                            of differences by duel. the greatest service therefore which mr TMR’s friends can render him is to convince him that
                            altho’ the world esteems courage & disapproves of the want of it, yet in a case like his, & especially where it has
                            been before put out of doubt, the mass of mankind, & particularly that thinking part whose esteem we value, would
                            condemn in a husband & father of a numerous family every thing like forwardness in this barbarous and lawless appeal. a conduct cool, candid, and merely defensive is quite as much as could be admitted by any in such a case as his; & I
                            verily believe that if such a conduct be observed on his part, the matter may yet die away. I should be unwilling to have
                            it known that I meddle at all in this, and therefore write to you in confidence. Accept my friendly salutations &
                            assurances of esteem & respect.
                        
                            Th: Jefferson
                            
                        
                    